Citation Nr: 0206599	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the claim for waiver of recovery of an overpayment of 
Section 306 death pension benefits was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Cleveland, Ohio, 
which denied the appellant a waiver of recovery of an 
overpayment of Section 306 death pension benefits, in the 
amount of $610.00.  The basis for the decision was that the 
appellant had not timely filed an application for waiver.  

In a March 2000 decision, the Board found that a timely claim 
for waiver of recovery of an overpayment of Section 306 death 
pension benefits was not received and denied the appeal.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  

In an unopposed January 2001 Motion for Remand and to Stay 
Further Proceedings, the Secretary requested the Court to 
issue an order vacating the Board's March 2000 decision, 
which found that the appellant had not timely filed a request 
for waiver of recovery of a $610.00 overpayment of death 
pension benefits.  In a May 2001 order, the Court granted the 
Secretary's Motion for Remand and to Stay Further 
Proceedings, vacated the Board's March 2000 decision, and 
remanded the case to the Board for readjudication consistent 
with the directives of the Motion.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The veteran died in November 1968.  The same month, the 
appellant filed an application for dependency and indemnity 
compensation (DIC) or death pension on behalf of her and the 
veteran's minor children, including [redacted].  The children were 
awarded Section 306 death pension benefits in December 1968.  
In an August 1983 rating decision, the RO found that [redacted] 
had become permanently incapable of self-support prior to 
March [redacted], 1983, (her eighteenth birthday), due to a chronic 
psychosis.  In August 1983, the appellant was notified of the 
decision and advised that the death pension had been amended 
to provide a monthly payment of $61.00 for [redacted], effective 
March [redacted], 1983.  

By rating decision in March 1988, the RO adjudicated [redacted] 
incompetent.  The appellant was appointed as [redacted]'s legal 
custodian for VA purposes in April 1988.  By VA letter dated 
in June 1988, the appellant was informed of the decision and 
advised of her fiduciary obligations, including her 
obligation to immediately notify VA if [redacted]'s status 
changed, such as through marriage, employment or improved 
mental health; otherwise, an overpayment of benefits for 
[redacted] could result for which the appellant would be held 
liable.  

An Old Law and Section 306 eligibility and verification 
report, dated and signed by the appellant in April 1996, 
indicated that [redacted] had married in January 1995.  The RO 
terminated [redacted]'s death pension benefits, effective January 
1, 1995, thereby creating an overpayment of benefits that had 
been paid to the appellant for [redacted] from the time of the 
marriage to the time of the termination of benefits.  The 
appellant was notified of the termination action by VA letter 
in May 1996.  

In May 1996, the appellant submitted to VA numerous 
documents, including a copy of [redacted]'s marriage certificate 
showing that the marriage date was July [redacted], 1995.  The 
appellant also requested that VA reconsider the decision to 
terminate [redacted]'s death pension benefits because the man she 
married was disabled and unable to work.  

By VA letter dated in June 1996, the appellant was notified 
that the termination date for [redacted]'s death pension benefit 
had been adjusted, effective from July 1, 1995, rather than 
January 1, 1995, based on the recently submitted information.  
This adjustment reduced the amount of the original 
overpayment to $610.00, the amount currently under 
consideration.  The same June 1996 VA letter advised the 
appellant of her appellant rights.  

The appellant, by VA Form 21-4138, dated and received in 
August 1996, requested an explanation as to why she owed 
$610.00.  In response, the VA, by letter, also dated in 
August 1996, informed her that marriage of a helpless child 
terminates entitlement to VA benefits, effective the first of 
the month in which the marriage took place.  The $610.00 
constituted death pension benefits paid for [redacted], in the 
amount of $61.00 per month, from July 1, 1995, (month of her 
marriage), until May 1, 1996, the date of termination of 
those benefits.  

By VA Form 21-4138, dated and received in September 1996, the 
appellant related that if VA took $61.00 a month to repay the 
debt, it would cause a hardship on her.  She related that she 
would like VA to take $30.00 a month to repay the debt and 
that she could live with such an arrangement.  Lastly, she 
requested that VA review her case and keep her advised.  

The claims file currently before the Board does not show that 
VA ever responded to the appellant's Septometer 1996 offer to 
repay the debt at the rate of $30.00 a month.  This September 
1996 offer was received within 180 days of the initial 
notification to her, in May 1996, of the termination of 
[redacted]'s death pension benefits and overpayment.  

A VA Debt Management letter, dated in March 1998, indicates 
that VA had previously written to the appellant several times 
regarding her $610.00 debt; however, neither copies of those 
letters nor VA Debt Management Center confirmation of the 
those letters having been sent are in the claims file 
currently before the Board.  Further, the letter indicates 
that VA attempted to contact her by telephone to arrange a 
method of satisfying this debt, but that the appellant had 
failed to respond.  Documentation of such attempts, such as 
reports of contact, likewise, are not in the claims file 
currently before the Board.  

In March 1998, the appellant specifically requested VA relief 
of the $610.00 overpayment debt.  In April 1998, the RO's 
Committee on Waivers and Compromises denied the appellant's 
request on the basis that her request for such waiver was not 
received within the statutory 180 day period following VA's 
May 1996 notification letter to the appellant of the 
overpayment debt.  Rather, her March 1998 request had been 
received almost two years after the May 1996 initial 
notification.  

In vacating the Board's March 2000 decision and remanding the 
case, the Court has requested that the appellant's September 
1996 offer of compromise be addressed.  The Court has also 
requested clarification as to whether the appellant is 
appealing the denial of a waiver of recovery of the 
overpayment at issue due to an untimely waiver request or 
whether she is appealing her offer of compromise.  Lastly, 
the Court requests clarification as to whether the 
appellant's September 1996 offer of compromise on the basis 
of hardship is tantamount to a request for waiver and, if so, 
whether it is subject to the same rules as a motion for 
waiver of recovery of an overpayment.  

Accordingly, this case is REMANDED for the following:

1.  The RO is to either respond to the 
appellant's September 1996 offer of 
compromise to repay the debt in the 
amount of $30.00 per month or produce 
correspondence reflecting a response to 
the appellant's offer.  This requested 
information is to be incorporated in the 
veteran's claims file.  

2.  The RO is to obtain from VA Debt 
Management Center evidence of contact 
with the appellant pertaining to the 
overpayment debt as issue between VA's 
May 1996 notification of the overpayment 
and the receipt of her March 1998 request 
for relief of the debt, such as copies of 
the correspondence sent to the appellant, 
responses received from her, if any, 
certification from VA Debt Management 
Center that such correspondence was sent 
to the appellant and the dates sent, and 
reports of contact.  This requested 
information is to be incorporated in the 
veteran's claims file.  

3.  The RO is to contact the appellant 
and obtain clarification whether she is 
appealing the denial of a waiver of 
recovery of the overpayment at issue due 
to an untimely waiver request and/or 
whether she is appealing her September 
1996 offer of compromise in repaying the 
debt.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 5107 (West 
1991 & Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the appellant's claim, to 
include addressing the appellant's 
September 1996 compromise offer on the 
basis of hardship and whether the 
appellant's September 1996 compromise 
offer on the basis of hardship is 
tantamount to a request for waiver of 
recovery of the overpayment on appeal in 
light of all applicable evidence of 
record and all pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

7.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
debt relief, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument within 
the appropriate time period on the matter the Board has 
remanded.  See  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

